DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole et al. (US 2019/0119559) alone.
With respect to claim 16, US’559 discloses a lost circulation treatment composition (abstract, [0008], [0077]) comprising: an acid responsive polymer comprising at least one monomer ([0028], claim 2 (xii)), at least one comonomer [0024], and at least one crosslinker ([0030], [0058], claim 2 (xviii- xix)); a carbonate-based solvent [0051]; and a carrier fluid comprising water [0006]. 
	However, US’559 fails to explicitly teach that “a carbonate-based solvent for hydrolyzing downhole to release carbon dioxide” as called or in the claim. The par. [0051] teaches that hydrolyzation can be produced by adding sodium carbonate to the composition. The term “for hydrolyzing downhole to release carbon dioxide” is considered intended use and does not include carbon dioxide as material to the claimed invention. A prior art reference having such carbonate-based solvent would satisfy this limitation as the combination of materials would produce this property/feature.  If there is any difference between the solvent of US’559 and that of the instant claims, the difference would have been minor and obvious. "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

With respect to claim 17, US’559 discloses wherein the at least one monomer is selected from the group consisting of arminoalkyl acrylates, aminoalkyl rnethacrylates, 2-iinyl pyridine, 4-vinyl pyridine, salts thereof, derivatives thereof, and any combination thereof, and wherein the at least one monomer has a chemical formula as claimed, wherein each R' and R is independently a substituted or unsubstituted linear, branched, cyclic, heterocyclic, or aromatic hydrocarbyl group and mn is an integral of 1, 2, 3, 4 5, 6, 7,8, 9, or 10. See ([0028], claim 2 (xii)).

With respect to claim 18, US’559 discloses wherein the comonomer is an alkene or mono-vinyl having a chemical formula R'-CH=CH., \herein R3 is a substituted or unsubstituted linear. branched. cyclic. heterocyclic, or aromatic hydrocarbyl group. See par. [0024].

With respect to claim 19, US’559 discloses wherein the crosslinker has~ a chemical formula as claimed, wherein each R4 is independently a substituted or unsubstituted linear, branched, cyclic., heterocyclic, or aromatic hydrocarbyl group and n is an integral of 1, 2, 3, 4, 5, 6, 7 8,9, or 10. See pars. [0030], [0058], claim 2 (xviii- xix).

Allowable Subject Matter
Claims 1-15 are allowed.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/29/2022